Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jesse G. Yates, III, and Melissa Long Yates appeal the district court’s order de*524nying relief on their complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) and related claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Yates v. Garrison, No. 5:14-cv-00068-RLV-DSC, 2014 WL 6605484 (W.D.N.C. Nov. 20, 2014). We deny the Yateses’ motion to strike the informal response brief and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.